DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 7-8 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species A2, Species B2, and Species C1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “34” and “64” in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “90% first compound” in line 2 should be written as –90% of the first compound—for grammatical clarity and consistency.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “10% second compound” in line 2 should be written as –10% of the second compound—for grammatical clarity and consistency.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the phrase “the ratio of the first gear pump to the second gear pump” in lines 2-3 should be written as --the ratio of the speed of the first gear pump to the second gear pump—for consistency in claim language throughout the claims.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “the strip” in line 1 should be written as –the coextruded strip—for consistency in claim language throughout the claims.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the phrase “the strip” in line 1 should be written as –the coextruded strip—for consistency in claim language throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the phrase “the second compound B” in line 5 is unclear. Claim 1 previously disclosed a second compound, however, claim 1 did not disclose that the second compound was B. Thus, it is unclear if this is referring to the same second compound from claim 1 or to a new and different second compound B, in which case the phrase then lacks sufficient antecedent basis. For the purposes of examination, the examiner assumes –the second compound--. 
Regarding claim 9, the phrase “the die outlet” in line 8 lacks sufficient antecedent basis. 
Claims 10-15 are indefinite by dependence on claim 9. 

Regarding claim 10, the phrase “a separate first and second passageway” in line 2 is unclear. It is unclear if these are referring to the same first and second passageways in claim 9 or to new and different passageways. For the purposes of examination, the examiner assumes that either interpretation will satisfy the claim limitation. 
Claims 11-15 are indefinite by dependence on claim 10. 

Regarding claim 11, the phrase “a die outlet” in line 2 is unclear. It is unclear if this related back to the previously disclosed die outlet in claim 9 or to a new and different die outlet. For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation. 
Claims 12-15 are indefinite by dependence on claim 11. 

Regarding claim 12, the phrases “the ratio” in line 1, “the volume” in line 1, “the ratio” in line 2, and “the speed” in line 2 lack sufficient antecedent basis. 
Claims 13-15 are indefinite by dependence on claim 12. 

Regarding claim 13, the phrase “the system” in line 2 lacks sufficient antecedent basis. 
Claims 14-15 are indefinite by dependence on claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuchika et al. (US 2007/0017615).


The examiner notes that the claim limitation “microchimneys” is very broad and is not provided with a claimed specific structure or definition within the specification. Accordingly, the wound coextruded strips disclosed by Nobuchika are considered to satisfy the claim limitation of “microchimneys”. 
Moreover, the examiner notes that the claims do not exclude providing the coextruded strip onto a tire building drum via other components, such as a belt, because the claim does not require that the coextruded strip is directly wound onto the tire building drum. 

Regarding claim 2, Nobuchika further discloses that the coextruded strip (Fig. 15: T) is wound across the cross section of the tire component from one end (Fig. 15: S1) to the other (Fig. 15: S2) (i.e. spirally wound) onto the tire building drum (Fig 15: D) ([0008], [0075], [0078]).

Regarding claim 3, Nobuchika further discloses that the lateral edges of the tread may be 100% of the first compound (Fig 15: 20) ([0077]-[0078]).
The examiner notes that the claim limitation “lateral edges” is very broad and does not provide a specific structure or positioning as to what constitutes the edge, such as how far axially inward from the edge surfaces the lateral edges are. 



Regarding claim 6, Nobuchika further discloses that the coextruded strips (Fig. 15: T) may have a first and second outer surface that are aligned with the radial direction (Fig 15).

Regarding claim 16, Nobuchika further discloses that the coextruded strip (Fig. 15: T) is formed in a continuous manner ([0075]).

Regarding claim 17, Nobuchika further discloses that the coextruded strip (Fig. 15: T) is applied in a continuous manner to a tire building machine (Fig. 15: D) to build a tire component (Fig. 15: 2G) ([0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuchika et al. (US 2007/0017615) as applied to claim 1 above.

Regarding claim 4, Nobuchika further discloses that the midsection of the tread is formed from a coextruded strip (Fig. 15: T) ([0078]). Moreover, the coextruded strip (Fig. 15: T) preferably contains not .  

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuchika et al. (US 2007/0017615) as applied to claim 1 above, and further in view of Dyrlund et al. (US 2017/0001399) (of record).

Regarding claim 9, Nobuchika further discloses that the coextruded strip (Fig. 7: T) is formed comprising the steps of: extruding the first compound (Fig. 7: RH) into a first passageway (Fig. 7: Pc) of a coextrusion nozzle (Fig. 7: E) ([0047]-[0048]); extruding the second compound (Fig. 7: RC) into a second passageway (Fig. 7: Ps) of the coextrusion nozzle ([0047]-[0048]); and wherein the first and second passageways (Fig. 7: Pc, Ps) are joined together immediately upstream of a die outlet (Fig. 7: O3) of the coextrusion nozzle (Fig 7: E) ([0047]-[0049]).
However, Nobuchika does not expressly recite extruding the first compound through a first extruder and a first gear pump or extruding the second compound through a second extruder and a second gear pump.
Dyrlund teaches a method for forming a tread using a coextrusion nozzle (Figs. 1-3), wherein the coextrusion nozzle includes a first extruder (Figs. 1-3: 30) with a first gear pump (Figs. 1-3: 42) ([0029]-

Regarding claim 10, Nobuchika further discloses that the coextrusion nozzle has an insert (Fig. 7: M) which divides the nozzle into a separate first (Figs. 7-11: Pc, O1) and second passageway (Figs. 7-11: Ps, O2) ([0049]-[0053]).

Regarding claim 11, Nobuchika further discloses that the insert (Fig. 7: M) has a distal end for positioning adjacent the die outlet (Fig. 7: P) of the coextrusion nozzle, wherein the distal end has an elongated flat portion (Figs. 8-11) ([0049]-[0053]).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuchika et al. (US 2007/0017615) and Dyrlund et al. (US 2017/0001399) (of record) as applied to claims 1 and 9-11 above, and further in view of D’Sidocky et al. (US 2011/0146888).

Regarding claims 12-13, modified Nobuchika does not expressly recite that a ratio of volume of the first compound to the second compound is varied by changing a ratio of speed of the first gear pump to the second gear pump.
D’Sidocky teaches forming a tread wherein an output mixture exits a gear pump in an extruder and is fed onto a tire building drum via a nozzle ([0053]), wherein a ratio of the volumetric flow rate of compound A to the volumetric flow rate of compound B is precisely controlled by a computer controller which controls the ratio of the speed of the gear pump for compound A and the speed of gear pump for compound B ([0038], [0053]). The ratio may be adjusted instantaneously by varying the speeds of gear pumps ([0038]). In other words, the ratio of the speed of the first gear pump to the second gear pump may be varied during operation of the system. D’Sidocky further teaches that after the desired blend ratio is selected, the compound A is blended with compound B using the speed ratio of the gear pumps to get the precise mixture ratio, and the blend is then extruded onto the tire building drum in the desired profile ([0050]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nobuchika in order to provide that a ratio of volume of the first compound to the second compound is varied by changing a ratio of speed of the first gear pump to the second gear pump, as well as provide that the ratio of the speed of the first gear pump to the second gear pump may be varied during operation of the system, so as to obtain the precise desired blend ratio of compounds to be extruded, as taught by D’Sidocky.



Regarding claim 15, Nobuchika further discloses that the insert (Fig. 7: M) has a rectangular cross-sectional shape (Figs. 8-11).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SEDEF E PAQUETTE/Examiner, Art Unit 1749